Citation Nr: 1737524	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-30 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to November 2000.  He was awarded the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is currently in the RO in St. Petersburg, Florida.    

The Board observes that in an April 2015 rating decision, the RO denied service connection for right and left hip disabilities.  The Veteran submitted a timely notice of disagreement with these claims.  The RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal.  As it is clear that the RO is still developing these claims, they are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations to assess the  nature and severity of his service-connected bilateral knee and right shoulder disabilities in December 2012, nearly five years ago.  See December 2012 Contract Orthopedic Evaluation from Dr. H.M.C.; December 2012 Shoulders Disability Benefits Questionnaire (DBQ) report.  In a January 2017 Appellant's Brief, the Veteran's representative argued that the examinations were "no longer contemporaneous" and specifically  requested that the Board consider remanding the appeal so that new examinations can be scheduled that would reflect the current severity of the service-connected disabilities.  Given the lengthy time period since the last VA examinations took place, and the Board's observation that the Veteran has had ongoing treatment for multiple orthopedic disabilities since 2012, the Board agrees that in this case the Veteran should be afforded new VA examinations to assess the current nature and severity of degenerative arthritis of the right knee; degenerative joint disease of the left knee; and degenerative joint disease of the right shoulder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for VA examinations with an appropriate professional to determine the nature, extent and severity of his service-connected degenerative arthritis of the right knee; degenerative joint disease of the left knee; and degenerative joint disease of the right shoulder.  

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  If this testing cannot be performed, the examiner should explain why this is the case.

The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's both knees and right shoulder, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.

All opinions expressed should be accompanied by supporting rationale

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




